

	

		II

		109th CONGRESS

		1st Session

		S. 433

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. Allen introduced the

			 following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To require the Secretary of Homeland Security to develop

		  and implement standards for the operation of non-scheduled, commercial air

		  carrier (air charter) and general aviation operations at Ronald Reagan

		  Washington National Airport.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Reopen Reagan National to General

			 Aviation Act.

		2.Air charter

			 operations at Ronald Reagan Washington National AirportNotwithstanding any other provision of law,

			 not later than 180 days after the date of the enactment of this Act, the

			 Secretary of Homeland Security, in consultation with the Secretary of

			 Transportation, shall finalize and implement regulations permitting the

			 resumption of non-scheduled, commercial air carrier (air charter) and general

			 aviation operations at Ronald Reagan Washington National Airport. The

			 regulations may provide reasonable requirements to ensure the security of

			 operations at the airport. Such requirements may include—

			(1)screening and

			 certification of air charter and general aviation flight and ground

			 crews;

			(2)advance clearance

			 of passenger manifests by the Transportation Security Administration;

			(3)physical

			 screening of passengers and luggage for air charter and general aviation

			 operations;

			(4)physical

			 inspection of aircraft;

			(5)compliance with

			 established special flight procedures; and

			(6)limiting the

			 airports from which flights into Ronald Reagan Washington National Airport can

			 originate.

			

